TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2013



                                     NO. 03-13-00586-CR


                               John McCain Wieland, Appellant

                                                   v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, it is the opinion of this Court that the same should be granted: it

is ORDERED, ADJUDGED and DECREED by the Court that the appellant be allowed to

withdraw his notice of appeal and that the appeal be dismissed; and it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs be made; and that

this decision be certified below for observance.